88 N.Y.2d 925 (1996)
669 N.E.2d 1111
646 N.Y.S.2d 789
The People of the State of New York, Respondent,
v.
John A. Ceresoli, Appellant.
Court of Appeals of the State of New York.
Argued June 6, 1996.
Decided June 28, 1996.
Frank Policelli, Utica, for appellant.
Michael A. Arcuri, District Attorney of Oneida County, Utica (Timothy P. Fitzgerald of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*926Defendant was charged with criminal possession of a forged instrument and with the theft of $3,500 from the Toccolana Club, a private social club in Rome, New York. After his conviction for grand larceny in the fourth degree (Penal Law § 155.30), defendant moved pursuant to CPL 330.30 to set aside the verdict on the ground of juror misconduct involving a single seated juror. During voir dire, the juror, a resident of Rome, was asked whether he was "familiar with members of the Toccolano Club." The juror responded: "I just know where it is, not really, no." It was subsequently established that the juror had decades earlier himself been a nominal member of the club, and two of his relatives were or had been members.
After a hearing on defendant's motion, the trial court found there was no improper conduct on the part of the juror, and further that the juror's conduct had not "affected a substantial right of the defendant" (CPL 330.30 [2]). The Appellate Division affirmed. The trial court's undisturbed factual finding has support in the record and, like the alleged excessiveness of defendant's sentence, is beyond the scope of our review.
Order affirmed in a memorandum.